MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2016	ME	177	
Docket:	      Yor-16-62	
Submitted	
  On	Briefs:	 September	29,	2016	
Decided:	     December	6,	2016	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                                       MELODY	BOULETTE	
                                               	
                                              v.	
                                               	
                                     RICHARD	BOULETTE	JR.	
	
	
JABAR,	J.	

        [¶1]		Richard	Boulette	Jr.	appeals	from	a	judgment	of	the	District	Court	

(Biddeford,	 Driscoll,	 J.)	 amending	 a	 final	 protection	 from	 abuse	 order	 dated	

January	25,	2016,	in	favor	of	his	ex-wife.		For	the	reasons	below,	we	affirm	the	

lower	 court’s	 judgment,	 but	 dismiss	 as	 untimely	 the	 portion	 of	 Richard’s	

appeal	 addressing	 the	 temporary	 protection	 from	 abuse	 order	 and	 final	

protection	from	abuse	order	dated	December	28,	2015,	and	January	11,	2016,	

respectively.1	




   1	 	 Richard’s	 notice	 of	 appeal	 states	 that	 his	 appeal	 is	 taken	 from	 the	 January	 11	 judgment	

granting	his	ex-wife’s	final	protection	from	abuse	order,	and	from	the	“1-21-16	order,”	presumably	
the	 subsequent	 judgment	 entered	 on	 January	 25,	 2016,	 amending	 the	 final	 protection	 from	 abuse	
order.		In	his	brief,	Richard	does	not	clearly	state	which	order	in	particular	he	seeks	to	appeal,	but	
mentions	all	three	without	asking	for	specific	relief.			
2	

                                  I.		BACKGROUND	

      [¶2]	 	 Melody	 and	 Richard	 Boulette	 Jr.	 were	 divorced	 on	 July	 2,	 2015.		

The	 divorce	 judgment	 granted	 the	 parties	 shared	 parental	 rights	 and	

responsibilities	and	shared	residence	with	respect	to	their	two	sons.			

      [¶3]	 	 In	 October	 2015,	 Richard	 filed	 a	 motion	 to	 modify	 the	 divorce	

judgment,	seeking	primary	residence	of	the	children.		He	alleged	that	Melody	

was	 trying	 to	 “turn	 the	 children	 against	 [him]	 so	 she	 can	 play	 happy	 family	

with”	her	boyfriend,	whom	Richard	did	not	want	around	the	children.			

      [¶4]	 	 On	 December	 28,	 2015,	 while	 that	 motion	 was	 pending,	 Melody	

sought	 and	 received	 a	 temporary	 protection	 from	 abuse	 order,	 granting	 her	

temporary	 sole	 parental	 rights	 and	 responsibilities	 for	 the	 children.	 	 After	 a	

contested	 hearing	 on	 January	 11,	 2016,	 the	 District	 Court	 (Biddeford,	

Mathews,	J.)	entered	a	final	protection	from	abuse	order	that	barred	Richard	

from	 having	 contact	 with	 Melody	 or	 the	 children	 “subject	 to	 a	 future	 family	

court	 action”—the	 hearing	 on	 Richard’s	 motion	 to	 modify	 the	 divorce	

judgment.				

      [¶5]		Eleven	days	later,	the	District	Court	(Biddeford,	Driscoll,	J.)	held	a	

hearing	 on	 Richard’s	 motion	 to	 modify	 the	 divorce	 judgment.	 	 After	

considering	 the	 evidence	 presented,	 the	 court	 issued	 an	 order	 dated	
                                                                                       3	

January	25,	2016,	that	addressed	both	that	motion	and	the	contact	provisions	

of	the	protection	from	abuse	order.		In	that	order,	the	court	denied	Richard’s	

motion	to	modify,	finding	that	Richard	had	presented	“no	credible	evidence	to	

support	 his	 theories	 of	 harm	 or	 reasons	 for	 modifying	 or	 enforcing	 the	

[divorce]	 judgment.”	 	 The	 court	 also	 addressed	 the	 basis	 for	 the	 protection	

from	 abuse	 order,	 finding	 that	 on	 Christmas	 Eve	 2015,	 Richard	 had	 abused	

Melody	 and	 the	 children	 by	 verbally	 threatening	 Melody,	 banging	 on	 her	

apartment	door,	and	smashing	several	windows	on	her	car,	all	in	the	presence	

of	the	children.			

      [¶6]	 	 Despite	 this	 finding,	 based	 on	 the	 agreement	 of	 the	 parties,	 the	

court	 issued	 an	 amended	 protection	 from	 abuse	 order	 that	 reinstated	 the	

contact	 schedule	 created	 by	 the	 parties’	 July	 2,	 2015,	 divorce	 judgment,	 and	

allowed	 limited	 contact	 between	 Melody	 and	 Richard	 consisting	 of	 email	

correspondence	concerning	the	children.		On	February	11,	2016,	Richard	filed	

a	 notice	 of	 appeal	 designating	 the	 order	 of	 January	 11,	 2016,	 as	 the	 order	

appealed	 from,	 but	 noting	 that	 the	 “1-21-16	 order	 has	 been	 modified.”		

Because	 it	 is	 not	 clear	 from	 his	 notice	 of	 appeal	 or	 his	 brief	 which	 order	

Richard	 now	 appeals	 from,	 we	 will	 assume	 that	 he	 appeals	 from	 all	 three	
4	

protection	 orders:	 the	 December	 28,	 2015,	 temporary	 order;	 the	 January	11,	

2016,	final	protection	order;	and	the	January	25,	2016,	amended	orders.			

                                   II.		DISCUSSION	

      [¶7]		Richard	admits	to	the	events	of	Christmas	Eve	2015	that	led	to	the	

court’s	finding	of	abuse,	but	he	argues	that	he	has	taken	responsibility	for	his	

actions	and	is	not	a	threat	to	his	family,	and	for	this	reason	contends	that	the	

protection	orders	should	not	have	been	entered.		

      [¶8]	 	 Although	 neither	 party	 raised	 the	 issue	 of	 timeliness,	 we	 will	

consider	it	on	our	own	initiative,	and	dismiss	those	appeals	determined	to	be	

untimely.		See	State	v.	Williams,	510	A.2d	537,	538-39	(Me.	1986);	State	v.	One	

1977	Blue	Ford	Pick-Up	Truck,	447	A.2d	1226,	1229	(Me.	1982);	Begin	v.	Jerry’s	

Sunoco,	 Inc.,	 435	 A.2d	 1079,	 1081	 (Me.	 1981).	 	 An	 appeal	 is	 untimely	 if	 the	

notice	of	appeal	is	not	filed	with	the	clerk	of	the	court	from	which	the	appeal	is	

taken	 within	 twenty-one	 days	 after	 the	 entry	 of	 judgment	 and	 the	 court	 has	

not	granted	an	extension	of	time.		M.R.	App.	P.	2(a),	(b)(3),	(b)(5).	

	     [¶9]	 	 To	 the	 extent	 that	 Richard	 appeals	 from	 the	 court’s	 entry	 of	

Melody’s	 temporary	 protection	 from	 abuse	 order	 on	 December	 28,	 2015,	 or	

the	final	protection	from	abuse	order	entered	on	January	11,	2016,	his	appeal	

is	untimely.		Richard	did	not	file	his	notice	of	appeal	until	February	11,	2016,	
                                                                                                                5	

more	 than	 twenty-one	 days	 after	 either	 order	 was	 entered.	 	 See	 M.R.	

App.	P.	2(b)(3).	 	 Because	 “[s]trict	 compliance	 with	 the	 time	 limits	 of	 M.R.	

App.		P.	2(b)	.	.	.	is	a	prerequisite	to	the	Law	Court	entertaining	an	appeal,”	we	

must	dismiss	that	portion	of	Richard’s	appeal	that	seeks	to	vacate	the	orders	

dated	December	28,	2015,	and	January	11,	2016.		Bourke	v.	City	of	S.	Portland,	

2002	ME	155,	¶	4,	806	A.2d	1255;	M.R.	App.	P.	2(b)(3).	

	       [¶10]		To	the	extent	that	Richard	intends	to	appeal	from	the	January	25,	

2016,	 order	 amending	 the	 final	 protection	 from	 abuse	 order,	 his	 appeal	 is	

timely.2		See	M.R.	App.	P.	2(b)(3).		“We	review	a	trial	court’s	finding	of	abuse	

for	clear	error	and	will	affirm	a	trial	court’s	findings	if	they	are	supported	by	

competent	 evidence	 in	 the	 record,	 even	 if	 the	 evidence	 might	 support	

alternative	findings	of	fact.”		 Walton	v.	Ireland,	2014	ME	130,	¶	22,	104	A.3d	

883	(quotation	marks	omitted).	

	       [¶11]	 	 The	 District	 Court	 (Biddeford,	 Mathews,	 J.)	 found	 after	 the	

January	11,	2016,	hearing	that	Melody	was	entitled	to	a	protection	from	abuse	

order.	 	 See	 19-A	 M.R.S.	 §	 4002(1).	 	 Richard	 did	 not	 timely	 appeal	 from	 that	


    2		It	is	not	clear	from	Richard’s	brief	what	relief	he	seeks.		He	asserts	that	he	is	not	a	“threat”	to	

Melody	 or	 his	 children,	 which	 we	 understand	 to	 argue	 that	 the	 court	 erred	 in	 ordering	 limited	
contact	between	him	and	Melody.		His	notice	of	appeal	included	the	claim	that	Melody’s	time	with	
the	children	is	“grossly	overboard,”	but	at	the	January	25,	2016,	hearing	he	agreed	to	the	return	of	
visitation	 rights	 to	 those	 established	 by	 the	 July	 2,	 2015,	 divorce	 judgment.	 	 For	 this	 reason,	 we	
assume	he	appeals	only	that	portion	of	the	amended	order	limiting	his	contact	with	Melody.	
6	

order.	 	 After	 the	 January	 25,	 2016,	 hearing,	 the	 only	 changes	 made	 to	 the	

protection	from	abuse	order	were	changes	made	by	agreement	of	the	parties,	

because	neither	party	had	filed	a	motion	to	amend	the	protection	order.		We	

therefore	 affirm	 the	 judgment	 amending	 the	 final	 protection	 from	 abuse	

order.	

         The	entry	is:	

                            Richard	 Boulette	 Jr.’s	 appeal	 of	 the	 temporary	
                            protection	 from	 abuse	 order	 entered	
                            December	28,	 2015,	 and	 the	 final	 protection	
                            from	 abuse	 order	 entered	 January	 11,	 2016,	 is	
                            dismissed.	 	 The	 District	 Court’s	 judgment	 of	
                            January	25,	2016,	amending	the	protection	from	
                            abuse	 order	 entered	 on	 January	 11,	 2016,	 is	
                            affirmed.	
	
	    	     	    	      	      	
	
On	the	briefs:	
	
     Richard	Boulette	Jr.,	appellant	pro	se	
     	
     Melody	Boulette	did	not	file	a	brief	
	
	
	
Biddeford	District	Court	docket	number	PA-2015-600	
FOR	CLERK	REFERENCE	ONLY